Case 2:19-cv-09650-PSG-MRW Document 20 Filed 02/27/20 Page 1 of 7 Page ID #:76
   1
   2
   3
   4
   5
   6
   7
   8
                          UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA

   10 CARMEN JOHN PERRI                          CASE NO:
   11                                            2:19−cv−09650−PSG−MRW
                      Plaintiff(s),
   12                                            ORDER FOR COURT TRIAL
             v.
   13 R SHALLY, INC., et al.                     Final Pretrial Conference:
                                                 December 21, 2020 at 2:30 p.m.
   14
                                                 Trial Date:
   15                                            January 5, 2021 at 9:00 a.m.
                     Defendant(s).
   16
   17
   18
        UNLESS OTHERWISE ORDERED BY THE COURT, THE FOLLOWING
   19
        RULES SHALL APPLY:
   20
   21
                                          SCHEDULING
   22
             1.     In General
   23
             All motions to join other parties or to amend the pleadings shall be filed and
   24
        served by the cut−off date specified in the Scheduling Order.
   25
             2.     Motions for Summary Judgment or Partial Summary Judgment
   26
             Motions for summary judgment or partial summary judgment shall be filed
   27
        as soon as practical, however, in no event later than the motion cut−off date.
   28

                                               −1−
Case 2:19-cv-09650-PSG-MRW Document 20 Filed 02/27/20 Page 2 of 7 Page ID #:77
   1
             3.      Discovery Cut−Off
   2         The Court has established a cut−off date for discovery in this action. All
   3    discovery shall be complete by the discovery cut−off date specified in the
   4    Scheduling Order. This is not the date by which discovery requests must be

   5    served; it is the date by which all discovery is to be completed.
   6         In an effort to provide further guidance to the parties, the Court notes the
   7    following:
   8              a. Depositions
   9         All depositions shall be scheduled to commence sufficiently in advance of
   10   the discovery cut−off date to permit their completion and to permit the deposing
   11   party enough time to bring any discovery motion concerning the deposition prior to
   12   the cut−off date.
   13             b. Written Discovery
   14        All interrogatories, requests for production of documents, and requests for
   15   admission shall be served sufficiently in advance of the discovery cut−off date to
   16   permit the discovering party enough time to challenge (via motion practice)
   17   responses deemed to be deficient.
   18             c. Discovery Motions
   19        Whenever possible, the Court expects the parties to resolve discovery

   20   problems among themselves in a courteous, reasonable, and professional manner.
   21   The Court expects that counsel will strictly adhere to the Civility and Professional
   22   Guidelines adopted by the United States District Court for the Central District of
   23   California in July 1995.
   24        Discovery matters are referred to a United States Magistrate Judge. Any
   25   motion challenging the adequacy of responses to discovery must be filed
   26   timely, and served and calendared sufficiently in advance of the discovery
   27   cut−off date to permit the responses to be obtained before that date, if the
   28   motion is granted.

                                               −2−
Case 2:19-cv-09650-PSG-MRW Document 20 Filed 02/27/20 Page 3 of 7 Page ID #:78
   1
   2         Consistent resort to the Court for guidance in discovery is unnecessary and
   3    will result in the appointment of a Special Master at the joint expense of the parties

   4    to resolve discovery disputes.
             4.     Mandatory Settlement Conference
   5
   6         Pursuant to Local Rule 16−15, the parties in every case must select a

   7    settlement procedure. The final meeting with the parties' settlement officer must

   8    take place no later than 45 days before the Final Pretrial Conference.

   9
   10                    FINAL PRE−TRIAL CONFERENCE ("PTC")

   11
   12        This case has been placed on calendar for a Final Pre−Trial Conference

   13   pursuant to Fed. R. Civ. P. 16 and 26. Unless excused for good cause, each party

   14   appearing in this action shall be represented at the Final Pre−Trial Conference, and

   15   all pre−trial meetings of counsel, by the attorney who is to have charge of the

   16   conduct of the trial on behalf of such party.

   17        STRICT COMPLIANCE WITH THE REQUIREMENT OF

   18   FED. R. CIV. P. 26 AND LOCAL RULES ARE REQUIRED BY THE COURT.

   19   Therefore, carefully prepared Memoranda of Contentions of Fact and Law, a Joint
        Witness List, and Joint Exhibit List shall be submitted to the Court. The Joint
   20
   21   Witness List shall contain a brief statement of the testimony for each witness, what

   22   makes the testimony unique from any other witness testimony, and the time

   23   estimate for such testimony. The Joint Exhibit List shall contain any objections to

   24   authenticity and/or admissibility to the exhibit(s) and the reasons for the objections.

   25   The Memoranda of Contentions of Fact and Law, Witness List, and Exhibit List are

   26   due twenty−one (21) days before the Final Pre−Trial Conference.

   27
   28

                                               −3−
Case 2:19-cv-09650-PSG-MRW Document 20 Filed 02/27/20 Page 4 of 7 Page ID #:79
   1
   2                FINAL PRETRIAL CONFERENCE ORDER ("PTCO")

   3
             The proposed PTCO shall be lodged seven calendar days before the PTC.
   4
        Adherence to this time requirement is necessary for in−chambers preparation of the
   5
        matter. The form of the proposed PTCO shall comply with Appendix A to the
   6
        Local Rules and the following:
   7
             1.     Place in "all caps" and in "bold" the separately numbered headings
   8
        for each category in the PTCO (e.g., "1. THE PARTIES" or "7. CLAIMS AND
   9
        DEFENSES OF THE PARTIES").
   10
             2.     Include a table of contents at the beginning.
   11
             3.     In specifying the surviving pleadings under section 1, state which
   12
        claims or counterclaims have been dismissed or abandoned, e.g., "Plaintiff's
   13
        second cause of action for breach of fiduciary duty has been dismissed." Also, in
   14
        multiple party cases where not all claims or counterclaims will be prosecuted
   15
        against all remaining parties on the opposing side, please specify to which party
   16
        each claim or counterclaim is directed.
   17
             4.     In specifying the parties' claims and defenses under section 7, each
   18
        party shall closely follow the examples set forth in Appendix A of the Local Rules.
   19
             5.     In drafting the PTCO, the court also expects that the parties will
   20
        attempt to agree on and set forth as many non−contested facts as possible. The
   21
        court will usually read the uncontested facts to the jury at the start of trial. A
   22
        carefully drafted and comprehensively stated stipulation of facts will reduce the
   23
        length of trial and increase jury understanding of the case.
   24
             6.     In drafting the factual issues in dispute for the PTCO, the parties
   25
        should attempt to state issues in ultimate fact form, not in the form of evidentiary
   26
        fact issues. The issues of fact should track the elements of a claim or defense on
   27
        which the jury will be required to make findings.
   28

                                                −4−
Case 2:19-cv-09650-PSG-MRW Document 20 Filed 02/27/20 Page 5 of 7 Page ID #:80
   1
             7.     Issues of law should state legal issues on which the court will be
   2    required to rule during the trial and should not list ultimate fact issues to be
   3    submitted to the trier of fact.
   4
   5                     TRIAL PREPARATION FOR COURT TRIAL −

   6                   MOTIONS, FINDINGS OF FACT AND EXHIBITS

   7
   8         1.     Motions in Limine
   9         All motions in limine must be filed and served a minimum of forty−five (45)
   10   days prior to the scheduled trial date. Each motion should be separately filed and

   11   numbered. All opposition documents must be filed and served at least twenty−five

   12   (25) days prior to the scheduled trial date. All reply documents must be filed and

   13   served at least ten (10) days prior to the scheduled trial date.

   14        All motions in limine will be ruled upon on or before the scheduled trial date.
   15
   16        2.     Findings of Fact and Conclusion of Law

   17        For a non−jury trial, the parties shall lodge their proposed findings of fact and

   18   conclusions of law not later than seven (7) days before trial. The parties shall

   19   deliver to chambers a copy of these findings on CD or USB storage drive in Word

   20   and WordPferct format. Refer to Local Rule 52−1.

   21
   22        3.     Narrative Statements
   23        The judge may order that the direct testimony of a witness be presented by
   24   written narrative statement subject to the witness's cross−examination at the trial.
   25   Such written, direct testimony shall be adopted by the witness orally in open court,
   26   unless such requirement is waived. Refer to Local Rule 43−1.
   27        4.     Trial Exhibits
   28        Counsel are to prepare their exhibits for presentation at the trial by placing

                                                −5−
Case 2:19-cv-09650-PSG-MRW Document 20 Filed 02/27/20 Page 6 of 7 Page ID #:81
   1
        them in binders which are indexed by exhibit number with tabs or dividers on the
   2
        right side. Counsel shall submit to the Court an original and one copy of the
   3
        binders. The exhibits shall be in a three−ring binder labeled on the spine portion of
   4
        the binder as to the volume number and contain an index of each exhibit included in
   5    the volume. Exhibits must be numbered in accordance with Fed. R. Civ. P.
   6
        16, 26 and the Local Rules.
   7
             Exhibit list shall indicate which exhibits are objected to, the reason for the
   8
        objection, and the reason it is admissible. Failure to object will result in a waiver of
   9
        objection.
   10
             The Court requires that the following be submitted to the Courtroom Deputy
   11
        Clerk on the first day of trial:
   12        •       The original exhibits with the Court's exhibit tags shall be stapled to
   13                the front of the exhibit on the upper right−hand corner with the case
   14
                     number, case name, and exhibit number placed on each tag. Exhibit
   15
                     tags may be printed using G-14A and G-14B forms on the Court's
   16
                     website.
   17        •       One bench book with a copy of each exhibit for use by the Court,
   18                tabbed with numbers as described above. (Court's exhibit tags not
   19                necessary.)
   20        •       Three (3) copies of exhibit lists.
   21
             •       Three (3) copies of witness lists in the order in which the witness may
   22
                     be called to testify.
   23
             •       All counsel are to meet not later than ten (10) days before trial and to
   24                stipulate so far as is possible as to foundation, waiver of the best
   25                evidence rule, and to those exhibits which may be received into
   26                evidence at the start of trial. The exhibits to be so received will be
   27
                     noted on the copies of the exhibit lists.
   28

                                                 −6−
Case 2:19-cv-09650-PSG-MRW Document 20 Filed 02/27/20 Page 7 of 7 Page ID #:82
   1
             •     Any items that have not been admitted into evidence and are left in the
   2              courtroom overnight without prior approval will be discarded.
   3
            IT IS SO ORDERED.
   4
   5
        DATED: February 27, 2020
   6                                     Philip S. Gutierrez
                                         United States District Judge
   7
   8
   9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

   Rev. 8/2019                               −7−
